Citation Nr: 0928792	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois




THE ISSUES

1.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to 
June 1969. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 RO rating 
decision.  

The Veteran testified at hearing held at an RO before the 
undersigned Veterans Law Judge in September 2007.  

In December 2006 and October 2007 the Board remanded the 
issues on appeal to the RO via the Appeals Management Center 
(AMC) for further details.  

The service connection for a claimed gastrointestinal 
disorder is being remanded to the RO via the AMC, in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is not shown to have voiced complaints or 
exhibited findings referable to a hearing loss or tinnitus in 
service or for many years thereafter.  

3.  The Veteran currently is not shown to have a bilateral 
hearing loss disability or tinnitus due to any event or 
incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by a 
bilateral hearing loss due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

2.  The Veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the August 2003 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2003 letter, a September 2003 letter, a November 
2007 letter also satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2003, September 2003, and November 2007 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the June 2003 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in the November 
2007 letter.  Therefore, there is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Veteran was scheduled for a VA audiological examination; 
however, he canceled his examination.  The Board notes that 
when a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b).  

The Veteran was afforded a hearing before the undersigned 
Veterans law Judge in September 2007.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for bilateral hearing loss and tinnitus.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified that he had bilateral hearing loss and 
tinnitus as a result of his military service.  The Board 
notes that a careful review of the Veteran's service 
treatment records revealed that in June 1967 he had a mild 
infection of the outer left ear canal.  However, there was no 
other in-service complaint or diagnosis of bilateral hearing 
loss or tinnitus during service.  

A careful review of the record shows that only an April 2003 
VA treatment note reported that the Veteran had a slight 
hearing loss.  Because the Veteran failed to attend to his VA 
examination scheduled in connection with his claims, there is 
no medical evidence of a diagnosis of tinnitus or a bilateral 
hearing loss.  

The Board notes that the October 2007 Board remand informed 
the Veteran that failure to report to the scheduled 
examination may result in denial of the claims.  See 38 
C.F.R. § 3.655 (2008).  

It also stated that examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.   However, neither 
the Veteran nor his representative has stated why he failed 
to report to the scheduled examination.  

The Board notes that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or, when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Therefore, without medical evidence to confirm the Veteran's 
assertions of having tinnitus or a bilateral hearing loss for 
VA compensation purposes, VA is prevented from proceeding 
with further meaningful adjudication of either claim as is 
mandated by law.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  Existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  

Therefore, without medical evidence showing the current 
nature and extent of the claimed bilateral hearing loss or 
tinnitus, a basis for granting service connection is not 
demonstrated,.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, as the nature or cause of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

In addition, there is no medical evidence that the Veteran is 
a trained healthcare professional and can diagnosis himself 
with bilateral hearing loss or tinnitus.  

On review, the Board finds that the evidence does not serve 
to confirm the current assertions of having had bilateral 
hearing loss or tinnitus since service.  It is pertinent to 
note in this regard that the Veteran denied having hearing 
problems at the time of the examination when he was 
discharged from service.  

Without more, the lay statements alone are not credible or 
probative for the purpose of establishing that the claimed 
bilateral hearing loss and claimed tinnitus had their 
clinical onset during service.  

Given these facts, the Board finds that the claim of service 
connection for bilateral hearing loss and tinnitus must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for favorable application in this case.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for claimed bilateral hearing loss is 
denied.  

Service connection for claimed tinnitus is denied.  



REMAND

In March 2008, the Veteran was afforded a VA general medical 
examination and was diagnosed with peptic ulcer disease.  
However, the Board finds that the VA examiner failed to 
provide the requested opinion as to whether the Veteran's 
claimed peptic ulcer disease was due to his active service.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Therefore, the Board finds that the examination should be 
sent back to the March 2008 VA examiner for the required 
nexus opinion.  If the VA examiner cannot render an opinion 
then the RO should schedule another VA examination to 
determine the nature and likely etiology of the claimed 
gastrointestinal disorder.  

The Veteran is hereby advised that his failure to report to 
the scheduled examination may result in denial of the claims.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The RO should make 
sure they have all relevant VA treatment records.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

The Veteran should be informed that he 
may submit evidence to support his 
claims.  The RO also should obtain all 
relevant and pertinent treatment records 
from VA.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. 
Nicholson, cited to above.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The VA examiner who performed the 
March 2008 VA examination should be 
contacted in order to give the requested 
nexus opinion as to whether the Veteran's 
claimed gastrointestinal disorder is 
related to his service.  

If an opinion cannot be given then the 
Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
gastrointestinal disorder.  

The claims file must be made available to 
the examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

Based on his review of the record, the 
VA examiner should opine as to whether 
the Veteran has a current diagnosis of 
gastrointestinal disorder that is at 
least as likely as not related to any 
event or incident of the Veteran's 
military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


